67 N.Y.2d 878 (1986)
Donald Liverpool, as Administrator of The Estate of Annie Liverpool, Deceased, Appellant,
v.
Arverne Houses, Inc., et al., Defendants, and Herbert Fisch, Respondent.
Court of Appeals of the State of New York.
Decided March 25, 1986.
Lawrence E. Jacobson for appellant.
David P. Franks for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR., concur; Judge MEYER taking no part.
*879MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
As we recently explained in Duffy v Horton Mem. Hosp. (66 N.Y.2d 473), "[i]t is one thing to permit an amendment to relate back as applied to parties before the court. It is quite another thing to permit an amendment to relate back when a new party is sought to be added by amendment against whom the Statute of Limitations has run" (id., at p 477). Inasmuch as the party sought to be added as a defendant in plaintiff's second amended complaint was a stranger to the litigation prior to the expiration of the applicable Statutes of Limitations, plaintiff's claim against that party was necessarily barred as untimely. Moreover, although CPLR 1009 provides a 20-day period within which a plaintiff need not obtain leave of the court to amend the complaint to assert direct claims against a new third-party defendant, the statute does not relieve a plaintiff from the operation of the Statutes of Limitations otherwise applicable to the claims asserted.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.